NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 3 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

IVAN RUBTSOV; ANA TZUBERY; V. R.,               No.    18-56635
a minor, by and through her Guardian Ad
Litem, Nick Rubstov,                            D.C. No.
                                                2:14-cv-01839-DDP-JC
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

COUNTY OF LOS ANGELES, erroneously
sued as Los Angeles County Department of
Children and Family Services; MICHAEL
WATROBSKI, Individually and in his
Official Capacity; IAN ROSEN, AKA Ira
Rosen, Individually and in his Official
Capacity; XAVIER ROSALES, Individually
and in his Official Capacity,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   Dean D. Pregerson, District Judge, Presiding

                        Argued and Submitted June 3, 2020
                              Pasadena, California

Before: CALLAHAN and NGUYEN, Circuit Judges, and KANE, ** District Judge.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Yvette Kane, United States District Judge for the
Middle District of Pennsylvania, sitting by designation.
      Plaintiffs-Appellants Ivan Rubtsov, Ana Tzubery, and V.R. appeal the

district court’s grant of summary judgment in favor of Defendants-Appellees

(collectively the “County”) in their action against the County under 42 U.S.C.

§ 1983, alleging due process violations resulting from the inclusion of their names

in the Child Welfare System/Case Management System (“CWS/CMS”). We have

jurisdiction under 28 U.S.C. § 1291 and affirm the district court’s grant of

summary judgment for the County.

      In 2009, the County investigated Rubtsov for a report of suspected

emotional abuse of his children. The County substantiated the report after

investigation and entered it into CWS/CMS, a statewide internal database for child

welfare agencies. However, the County failed to forward the substantiated report

to the California Department of Justice for inclusion in the Child Abuse Case Index

(“CACI”) per state law. In 2013, Rubtsov and Tzubery applied to foster a child

and were denied due to Rubtsov’s listing in CWS/CMS. When Rubtsov contacted

the County, he was informed that there was no mechanism to challenge his

inclusion in CWS/CMS and that he was entitled to a hearing only if he was

included in CACI. The County then transmitted his substantiated report to CACI

and scheduled a grievance hearing. Instead of going forward with the hearing,

Rubtsov filed the current federal action.

      The district court did not err in granting summary judgment to the County on



                                            2
Rubtsov’s due process claim. To survive summary judgment on his due process

claim, Rubtsov must raise a triable issue of fact as to whether (1) the County

deprived him of a constitutional liberty interest, and (2) that deprivation’s attendant

procedures were constitutionally insufficient. Humphries v. County of Los

Angeles, 554 F.3d 1170, 1184-85 (9th Cir. 2009) (citing Ky. Dep’t of Corr. v.

Thompson, 490 U.S. 454, 460 (1989)). To meet the first requirement, Rubtsov

must show that he suffered “stigma from governmental action plus alteration or

extinguishment of ‘a right or status previously recognized by state law[,]’” also

known as the “stigma-plus” test. Id. at 1185 (quoting Paul v. Davis, 424 U.S. 693,

711 (1976)). Rubtsov claims that he has suffered “stigma-plus” harm in light of

the evidence that he had a substantiated child abuse allegation in CWS/CMS,

which eventually resulted in the denial of his ability to foster a child. The record

indicates that Rubtsov’s foster rights were negatively impacted not solely due to

the County’s inclusion of his information in CWS/CMS, but due to the County’s

disclosure of that information to an outside entity, despite state law provisions

restricting the sharing of CWS/CMS records. See Cal. Welf. & Inst. Code §§ 827,

18961.5; Cal. Rule of Court 5.552.

      Assuming, however, that Rubtsov has satisfied the “stigma-plus” test, his

due process claim still fails at summary judgment given his inability to present any

triable issue as to the sufficiency of the procedures available to him. Specifically,



                                          3
Rubtsov was offered a CACI grievance hearing, where he would have had the

opportunity “to challenge the factual basis behind the same allegation of child

abuse” underlying his CWS/CMS listing. See Prasad v. Santa Clara Dep’t of Soc.

Servs., 685 F. App’x 538, 540 (9th Cir. 2017); see also Endy v. County of Los

Angeles, 716 F. App’x 700, 701 (9th Cir. 2018). If Rubtsov had availed himself of

the hearing he was offered and succeeded, the County would have been required to

request removal of his inclusion in CACI and update his CWS/CMS listing to

“unfounded.” See Cal. Penal Code § 11169(a). In that regard, the outcome of

Rubtsov’s CACI hearing would have an impact on his CWS/CMS listing.

However, because Rubtsov declined to avail himself of the CACI hearing, he is

unable to present on this record any triable issue that the procedures available to

him were constitutionally insufficient.

      Finally, we briefly address Tzubery and V.R.’s due process claims, which

arise from the factual allegation that their names were listed in CWS/CMS as

persons living with or affiliated with Rubtsov when he was investigated for

suspected child abuse. There is no evidence in the record that either Tzubery or

V.R. is listed as a suspected child abuser or that they otherwise suffer any stigma

from their inclusion in CWS/CMS. Accordingly, their due process claims do not

survive even the first prong of the “stigma-plus” test and fail as a matter of law.

      We AFFIRM the district court’s grant of summary judgment.



                                          4